Case: 20-50794     Document: 00515854853         Page: 1     Date Filed: 05/10/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      May 10, 2021
                                  No. 20-50794
                                                                     Lyle W. Cayce
                               Conference Calendar                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Marco Antonio Lujan,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                          USDC No. 3:07-CR-1972-2


   Before Jones, Clement, and Haynes, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Marco Antonio Lujan has moved
   for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Lujan has not filed a response. We have reviewed counsel’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50794     Document: 00515854853          Page: 2   Date Filed: 05/10/2021




                                   No. 20-50794


   brief and the relevant portions of the record reflected therein. We concur
   with counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review. Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                        2